Case 3:17-cv-00007-GTS-ML Document 107-2 Filed 06/24/19 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,

 

Plaintiffs,
v. REPLY AFFIDAVIT OF CLIFFORD
KASSON
VESTAL CENTRAL SCHOOL DISTRICT Civil Action No.: 3:17-cv-00007
BOARD OF EDUCATION, VESTAL CENTRAL (GTS/DEP)

 

 

 

SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

Defendants,

 

STATE OF NEW YORK )
COUNTY OF BROOME ~

CLIFFORD KASSON, being duly sworn, deposes and says:

1. I am an assistant superintendent of schools for Defendant Vestal Central School
District (hereinafter “District”). At the times pertinent to this reply affidavit, I was an assistant
principal at the District’s high school. I make this reply affidavit of my own personal knowledge
and am fully competent to testify as to all matters herein.

2, In my previous affidavit I attested that the flood of calls and reports concerning
Plaintiffs posting of video of a gun on Snapchat, in the context of his angry and accusatory

tweets about the District on Twitter, was so constant that the administrators and our staff did not

even have time to record what calls and reports came in, and we had all we could handle just
Case 3:17-cv-00007-GTS-ML Document 107-2 Filed 06/24/19 Page 2 of 3

responding to tell each individual that the issue had come to our attention and we were
addressing it,

3. I am advised that Plaintiffs’ attorneys now argue that my testimony on this point
was hearsay. I make this reply affidavit to clarify that my prior affidavit was made upon
personal knowledge.

4, My office was a smaller room within the larger assistant principals’ office area.
The two assistant principals’ secretaries are situated just outside my office in the larger assistant
principals’ office area. My office door was open for much of the afternoon of December 8,
2016, From within my office I can hear what is going on in the assistant principals’ office area.
I also spent time in and walked through the larger assistant principals’ office area that afternoon,
and was able to view what was going on.

5, On the afternoon of December 8, 2016, I myself heard (and in some cases saw)
the secretaries answering numerous telephone calls, and from the secretaries’ comments during
the calls, could tell they were speaking to parents of District students. I do not remember the
names of the parents at this time, as there was not time to keep a record of everything going on.
Further, from the secretaries’ side of conversations, I could tell they were speaking to parents
who were concerned about Plaintiff Vincent Spero’s posting of a gun video, because they were
reassuring the parents that the District was aware of the gun video issue and was addressing it.

6. I further heard and saw students come in to the area where the secretaries were
located and express concern about Plaintiff's posting of a gun video.

7. I also heard and saw teachers and other staff come in to the area where the
secretaries were located and express concern about the gun video. In some cases they described

disruption that was occurring in the high school as a result of the gun video. [ do not remember
Case 3:17-cv-00007-GTS-ML Document 107-2 Filed 06/24/19 Page 3 of 3

all of the individuals’ identities, but I do specifically remember teachers Brian Donlon and Pete

Durham reporting disruption in their classrooms from the gun video that afternoon.

CCi Krav

Clifford Kasson

Sworn to before me this 21*

day of June, 2019.
V\i elu Qo Rawk

Notary public

MICHELLE R. LEWIS
NOTARY PUBLIC-STATE OF NEW YORK
No, O1LE8369888
Qualified in Tioga County
My Commission Expires 01-22-2022.
